 


109 HR 2344 IH: To amend title 38, United States Code, to provide for the payment of dependency and indemnity compensation to the survivors of former prisoners of war who died on or before September 30, 1999, under the same eligibility conditions as apply to payment of dependency and indemnity compensation to the survivors of former prisoners of war who die after that date.
U.S. House of Representatives
2005-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2344 
IN THE HOUSE OF REPRESENTATIVES 
 
May 12, 2005 
Mr. Holden (for himself, Mr. Evans, Mr. Emanuel, Mr. Foley, Mrs. Davis of California, Mr. Sanders, Mr. Grijalva, Mr. Towns, Mr. Bishop of Georgia, Mr. Owens, Mr. Reyes, and Mrs. McCarthy) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to provide for the payment of dependency and indemnity compensation to the survivors of former prisoners of war who died on or before September 30, 1999, under the same eligibility conditions as apply to payment of dependency and indemnity compensation to the survivors of former prisoners of war who die after that date. 
 
 
 That section 1318(b)(3) of title 38, United States Code, is amended by striking who died after September 30, 1999, 
 
